Me. Justice Linscott delivered the opinion of the court: John H. Ray, the plaintiff, had been in the employ of the State of Illinois for several years in the Highway Department. On March 6, 1930 he was operating a gravel and dirt highway grader, which was being drawn by tractor on a public highway between the Counties of Knox and Peoria. He was standing on the rear end of the machine, which was proceeding in a southerly direction, when one W. Gr. Anderson, driving an automobile also in a southerly direction struck the grader and knocked the claimant to the ground, where he landed upon his head and shoulders. At the time of the injuries, claimant was receiving $125.00 per month and received that sum from the time of his injuries until he returned to his employment, and was carried on the monthly payroll of the State at $125.00 per month until May 12, 1931. He was then placed upon an hourly basis and was paid about $40.00 per month from May 12, 1931 until November 25, 1931, when his services were terminated by State officials, for the reason that his services were of such a nature that they were entirely insufficient and unsatisfactory to the department. He filed his suit for the May Term, 1931 in the Circuit Court of Warren County against Anderson, and upon a trial of that case by a jury, was awarded the sum of $100.00 damages, but has failed to collect that. This claim was filed with the clerk of this court on April, 1933. Numerous injuries were alleged and damages claimed in the sum of $4,925.00. Because of the view that we take of this case, it will be unnecessary for us to determine the extent of claimant’s injuries or the amount of damages. From the above, it will be noted that he was injured on the 6th day of March, 1930 and claim filed on April 3, 1933, more than three years after the alleged injuries. Under the authority laid down by the Supreme Court of Illinois in the case of Lewis vs. Industrial Commission, 357 Ill. 309, an opinion filed on June 15, 1934 and re-hearing denied October 3, 1934, it is held that a claim for compensation is not. made within six months, as required by Section 24 of the Workmen’s Compensation Act, where the employee returned to work after the injury, worked for several months, no claim for compensation being made during the six months following the injury, and payment of the employee’s wages to his wife during his illness and up to the time of his death, the same is not the payment of compensation within the meaning of the statute allowing claim to be made within six months thereafter, where such wages were paid and accepted as wages without reference to any claim for compensation. In this case, the facts are the same. Bay received his wages, and although his wages were reduced after a time, it appears that all sums were paid to him as wages. Section 24 of the Workmen’s Compensation Act declares that no proceeding for compensation shall be maintained unless claim has been made within six months after the accident, or, in the event that payments have been made under the provisions of the act, unless written claim has been made within six months after such payments have ceased and a receipt therefor or a statement of the amount of compensation paid shall have been filed with the commission. The section concludes with the proviso that, in any case, unless written claim for compensation is filed within one year after the date of the last payment of compensation, the right to file an application therefor shall be barred. Subdivision (a) of Section 8 provides that the furnishing by an employer of first aid medical and surgical services and all necessary medical, surgical and hospital services thereafter, limited, however, to that which is reasonably required to cure or relieve from the effects of the injury, shall not be construed as an admission of liability on the part of the employer to pay compensation, and that the furnishing of any such services shall not be construed as the payment of compensation. The Supreme Court in the Lewis case and other cases, held that the making of a claim for compensation within the prescribed period is jurisdictional and a condition precedent to the right to maintain a proceeding under the statute. This court has held in Crabtree vs. State of Illinois that making claim for compensation in this court and filing application for compensation within the time fixed by the Workmen’s Compensation Act is a condition precedent, without which this court is without jurisdiction to proceed with the hearing. We, therefore, hold that we have no jurisdiction in this case, and claim is accordingly dismissed.